Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in this application.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment filed 08/12/2022 in response to the previous Office Action (05/19/2022) is acknowledged.  Rejections of claims 1-19 under 35 U.S.C. 102(a)(1) (item 6) and 35 U.S.C. 112(b) (items 8a-8c) have been obviated.  Even though applicants overcome the rejections raised in the previous Office Action by amending the claims, further search of applicant’s compounds raises new issues that needs further rejection.	  

Election/Restrictions
4.	Applicant’s election with traverse of Group I and a single disclosed species (azoffluxin) in the reply filed on 02/24/2022 is acknowledged. The traversal is on the ground(s) that “the search of art relating to Group II will necessarily reveal all of the relevant art to Group I, and vice versa. Therefore, examination of both restriction groups together does not place an undue burden on the resources of the Patent Office.” The examiner disagrees with applicant’s argument.  As set forth in the Restriction Requirement, Groups I and II are different one from the other because Group I is drawn to a product and is different from Group II that is drawn to a process of use claim.  The inventions of Group I and Group II are distinct since it satisfies the MPEP 606.05(h) requirements. See below. 

    PNG
    media_image1.png
    254
    663
    media_image1.png
    Greyscale
Furthermore, coexamination the additional group would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Group II would include search of subclass A61P 31/00.  Therefore, coexamination of each of the additional invention would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

5.	After applicant’s amendment to the claims dated 08/12/2022, the examiner continued searching and the search was again stopped when a prior art was found.


    PNG
    media_image2.png
    187
    299
    media_image2.png
    Greyscale

In order to expedite prosecution, the examiner recommends that applicants review their invention.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al. (“An oxindole efflux inhibitor potentiates azoles and impairs virulence in the fungal pathogen Candida auris,” Nature Communications volume 11, Article number: 6429 (2020), published 22 December 2020.  Iyer teaches azoffluxin (applicant's elected species), which was obtained by screening a library of molecules created by Boston University’s Center for Molecular Discovery (BU-CMD).5 See especially the abstract, "Results" on page 2, and Figures 1-2. The structure of azoffluxin is shown below. 

    PNG
    media_image3.png
    194
    193
    media_image3.png
    Greyscale

In the structure of Iyer above, R60=F, a halogen; and each of R40, R50, and R70 are H (as in instant claims 2-3)
Further, Ar1=Ar2= 
    PNG
    media_image4.png
    92
    118
    media_image4.png
    Greyscale
 as in instant claim 18. 
This also reads on the broader structure 
    PNG
    media_image5.png
    293
    311
    media_image5.png
    Greyscale
 as in instant claim 17, with 
n=1 and each of R9, R12, R18, and R19 being H.
With respect to instant claims 12, 15 and 16, R8=
    PNG
    media_image6.png
    111
    216
    media_image6.png
    Greyscale
 the pendant R1 group 
therein being isopropenyl (-C(=CH2)CH3).
With respect to instant claims 13 and 14, the structure above contains an H and an OH group reading on R3 and R4 (the H could be designated as either R3 or R4, with the OH then designated the other of R3/R4 merely as a matter of nomenclature).
Since said compounds are the same as applicants, a 102(a)(1) rejection is proper.

Priority
8.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The '721 provisional application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) because it only discloses the single compound, azoffluxin. It does not describe any other compounds nor the broader, generic structures in claims 1-3 and 10-18. 
The provisional application provides no evidence that additional compounds, beyond azoffluxin per se, were contemplated. There are no blaze marks or direction/suggestion to modify the structure of azoffluxin at the particular specific positions and with the various defined substituents as claimed. 
Further, the single species (azoffluxin) is not representative of the claimed genera, which are of large size and substantial variability. The claims broadly encompass a large number of different possible substitutions at numerous positions throughout the structure of Formula (I). 
The provisional application states that azoffluxin “was identified as an unexpected side product in a…process intended to generate spirocyclic oxindoles” (page 19). 
The provisional application also states that “Although azoffluxin falls into the general class of 3,3-disubstituted oxindoles, it is structurally distinct…[it is] unlikely that azoffluxin is operating through the mechanisms previously described for other 3,3-disubstituted oxindoles” (page 20). 
Thus:  Iyer was published in December 2020, before the effective filing date of the claimed invention. 
Although the inventors are co-authors of the Iyer et al.  publication, additional authors are named. 
There is no evidence of record yet to show that an exception applies (such as a 130(a) attribution explaining the involvement of the additional authors).
Therefore, Iyer currently qualifies as prior art under 102(a)(1) since it has not yet been established on the record that this grace period disclosure is an inventor-originated disclosure.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 17, 2022